Case 3:20-mc-00071-TOF Document 1 Filed 09/03/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

IN RE:

EX PARTE APPLICATION OF ALONSO Misc. Action No. 4.7.) me || MP
ANCIRA ELIZONDO FOR AN ORDER

TO OBTAIN DISCOVERY FOR USE IN
FOREIGN PROCEEDINGS PURSUANT
TO 28 U.S.C. § 1782

 

 

APPLICATION FOR AN ORDER TO CONDUCT DISCOVERY
FOR USE IN FOREIGN PROCEEDINGS PURSUANT TO 28 U.S.C. § 1782

Applicant Alonso Ancira Elizondo (“Applicant”), pursuant to 28 U.S.C. § 1782 and
Federal Rules of Civil Procedure 26, 34, and 45, respectfully applies to this Court for an order
authorizing Applicant to take expedited discovery for use in connection with proceedings in
México and Spain (“Foreign Proceedings”) in the form of the subpoena attached as Exhibit A to
the Memorandum of Law.

In support of its application, Applicant submits a Memorandum of Law, the declaration of
Juan P. Morillo and the exhibits thereto, the declaration of Javier Sanchez-Vera Gémez-Trelles
and Manuel Ollé Sesé, the declaration of Gustavo Adolfo Madero Ucero, all other matters of which
the Court may take judicial notice, and any further argument or evidence that may be received by

the Court.
Case 3:20-mc-00071-TOF Document 1 Filed 09/03/20 Page 2 of 2

Dated: September 3, 2020

BY:

/s/ Kevin M. Smith

 

Kevin M. Smith (ct24774)
David Norman-Schiff (ct30082)
WIGGIN AND DANA LLP
One Century Tower

265 Church Street

New Haven, Connecticut 06510
Telephone: (203) 498-4400
ksmith@wiggin.com
dnorman-schiff@wiggin.com

Juan P. Morillo (pro hac vice admission pending)
Jeanhee Hong (pro hac vice admission pending)
Kristin T. Casey (pro hac vice admission pending)
QUINN EMANUEL URQUHART &
SULLIVAN, LLP

1300 I Street NW, Suite 900

Washington, District of Columbia 20005-3314
Telephone: (202) 538-8000
juanmorillo@quinnemanuel.com
jeanheehong@quinnemanuel.com
kristincasey@quinnemanuel.com

Lucas Bento (pro hac vice admission pending)
QUINN EMANUEL URQUHART &
SULLIVAN, LLP

51 Madison Avenue, 22nd Floor

New York, New York 10010

Telephone: (212) 849-7000
lucasbento@quinnemanuel.com

Attorneys for Applicant Alonso Ancira Elizondo
